Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 1 of 52 PageID #: 5193




        EXHIBIT A
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 2 of 52 PageID #: 5194
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 3 of 52 PageID #: 5195
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 4 of 52 PageID #: 5196
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 5 of 52 PageID #: 5197
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 6 of 52 PageID #: 5198
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 7 of 52 PageID #: 5199
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 8 of 52 PageID #: 5200
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 9 of 52 PageID #: 5201
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 10 of 52 PageID #: 5202
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 11 of 52 PageID #: 5203
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 12 of 52 PageID #: 5204
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 13 of 52 PageID #: 5205




         EXHIBIT B
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 14 of 52 PageID #: 5206



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH                      )
   PHARMACEUTICALS LLC, PF PRISM         )
   C.V., PFIZER PHARMACEUTICALS LLC,     )
   and PFIZER PFE IRELAND                )
   PHARMACEUTICALS HOLDING 1 B.V.        )
                                         )
                    Plaintiffs,          )
                                         )
              v.                         )       C.A. No. 16-1305 (RGA)
                                         )         CONSOLIDATED
   ALEMBIC PHARMACEUTICALS, LTD.,        )
   ALEMBIC PHARMACEUTICALS, INC. ,       )
   SUN PHARMACEUTICAL INDUSTRIES         )
   LIMITED and SUN PHARMACEUTICAL        )
   INDUSTRIES, INC.,                     )
                                         )
                   Defendants.           )




             REPLY EXPERT REPORT OF CRAIG W. LINDSLEY, PH.D.
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 15 of 52 PageID #: 5207



                                                          Table of Contents

                                                                                                                                           Page

  I.      INTRODUCTION .............................................................................................................. 1
  II.     SUMMARY OF OPINIONS .............................................................................................. 2
  III.    BACKGROUND AND THE ASSERTED PATENTS ...................................................... 3
          A.         LEVIS REPORT ..................................................................................................... 3
          B.         TROUT REPORT ................................................................................................... 6
          C.         MURCKO REPORT............................................................................................... 7
  IV.     THE ASSERTED CLAIMS ARE INVALID FOR FAILURE TO SATISFY THE
          REQUIREMENTS OF 35 U.S.C. § 112 ............................................................................. 8
          A.         Lack of Written Description ................................................................................... 8
                     1.         Claim 7 of the ’148 Patent .......................................................................... 8
                     2.         Claim 1 of the ’625 Patent ........................................................................ 11
          B.         Lack of Enablement .............................................................................................. 12
                     1.         Claim 7 of the ’148 Patent ........................................................................ 12
                     2.         Claim 1 of the ’625 Patent ........................................................................ 15
          C.         Claim 1 of the ’625 Patent Is Indefinite ................................................................ 15
  V.      CLAIM 1 OF THE ’625 PATENT IS INVALID AS ANTICIPATED BY
          BOSCHELLI 2001............................................................................................................ 18
  VI.     THE ASSERTED CLAIMS ARE INVALID AS OBVIOUS OVER THE PRIOR
          ART................................................................................................................................... 21
          A.         Obviousness As Of November 6, 2002................................................................. 21
                     1.         Claim 7 of the ’148 patent is obvious over Donato 2003 in view of
                                Boschelli 2001 .......................................................................................... 21
                     2.         Claim 1 of the ’625 patent ........................................................................ 26
          B.         Obviousness As Of November 6, 2003................................................................. 27
          C.         No Secondary Considerations Support The Nonobviousness Of The
                     Asserted Claims .................................................................................................... 28
                     1.         The Asserted Claims Did Not Meet A Long-Felt But Unresolved
                                Need .......................................................................................................... 28
                     2.         The Asserted Claims Did Not Demonstrate Unexpected Results............. 31
  VII.    SUPPLEMENTAL OPINIONS ........................................................................................ 33
  VIII.   COMPENSATION ........................................................................................................... 33
  IX.     PRIOR TESTIMONY....................................................................................................... 33



                                                                        i
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 16 of 52 PageID #: 5208



                      TABLE OF ABBREVIATIONS AND DEFINITIONS

                          Asserted Patents Discussed In This Report

                   ’148 patent                              U.S. Patent No. 7,417,148
                   ’625 patent                              U.S. Patent No. 7,919,625
                 Asserted Claims                            Claim 7 of the ’148 patent
                                                            Claim 1 of the ’625 patent


                                     Table of References

       Abbreviation                             Citation                       Exhibit Number
   Boschelli 2001         Boschelli et al., Optimization of 4-                 B
                          Phenylamino-3-quinolinecarbonitriles as
                          Potent Inhibitors of Src Kinase Activity, J.
                          Med. Chem. 44:3965 (2001)
   Boschelli 2002         Boschelli, et al., Dual Src/Abl Kinase               C
                          Inhibitor Causes Regression of CML
                          Xenografts in Nude Mice, Blood 100:786a
                          (2002)
   Donato 2003            Donato, et al., Use of c-Src Inhibitors              D
                          Alone or in Combination with STI571 for
                          the Treatment of Leukemia, WO
                          03/013540
   Dorsey 2000            Dorsey et al., The Pyrido[2,3-d]pyrimidine           E
                          Derivative PD180970 Inhibits p210 Bcr-
                          Abl Tyrosine Kinase and Induces
                          Apoptosis of K562 Leukemic Cells,
                          Cancer Research, 60, 2127-3131 (2000)
   Golas 2003             Golas et al., SKI-606, a 4-Anilino-3-                F
                          quinolinecarbonitrile Dual Inhibitor of Src
                          and Abl Kinases, Is a Potent
                          Antiproliferative Agent Against Chronic
                          Myelogenous Leukemia Cells in Culture
                          and Causes Regression of K562 Xenografts
                          in Nude Mice, Cancer Res. 63:375 (2003)
   Kantarjian 2006        Kantarjian et al., Nilotinib in imatinib-resistant   G
                          CML and Philadelphia chromosome-positive
                          ALL, New Engl J Med 354(24):2542-51 (2006)
   Lionberger 2000        Lionberger et al., Transformation of                 H
                          Myeloid Leukemia Cells to Cytokine
                          Independence by Bcr-Abl Is Suppressed by
                          Kinase-defective Hck, J. Biol. Chem.
                          275:18581-18585 (2000)


                                                ii
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 17 of 52 PageID #: 5209



   Nimmanapalli 2002     Nimmanapalli et al., Molecular                    I
                         Characterization and Sensitivity of STI-
                         571 (Imatinib Mesylate, Gleevec)-resistant,
                         Bcr-Abl-Positive, Human Acute Leukemia
                         Cells to SRC Kinase Inhibitor PD180970
                         and 17-Allylamino-17-
                         Demethoxygeldanamycin, Cancer Res.
                         62:5761-5769 (2002)
   Norman 2016           Norman, Drugs, Devices, and the FDA: Part 1:      J
                         An Overview of Approval Processes for Drugs,
                         JACC : Basic To Translational Science Vol. 1,
                         No. 3, 170-179 (2016)
   SPRYCEL Prescribing   SPRYCEL Prescribing Information, available at     K
   Information           http://packageinserts.bms.com/pi/pi sprycel.pdf
   Talpaz 2006           Talpaz et al., Dasatinib in imatinib-resistant    L
                         Philadelphia chromosome-positive leukemias,
                         New Engl J. Med. 354(24):2531-41 (2006)
   TASIGNA Prescribing   TASIGNA Prescribing Information, available at     M
   Information           https://www.pharma.us.novartis.com/sites/
                         www.pharma.us.novartis.com/files/tasigna.pdf
   Tatton 2003           Tatton et al., The Src-selective Kinase           N
                         Inhibitor PP1 Also Inhibits Kit and Bcr-
                         Abl Tyrosine Kinases, J. Biol. Chem.
                         278(7):4847-4853
   Warmuth 1997          Warmuth et al., The Src Family Kinase             O
                         Hck Interacts with Bcr-Abl by a Kinase-
                         Independent Mechanism and
                         Phosphorylates the Grb2-Binding Site of
                         Bcr, J. Biol. Chem. 272(52):33260-33270
                         (1997)
   Warmuth 2003          Warmuth et al., Dual-Specific Src and Abl         P
                         Kinase Inhibitors, PP1and CGP76030,
                         Inhibit Growth and Survival of Cells
                         Expressing Imatinib Mesylate-Resistant
                         Bcr-Abl Kinases, Blood 101:664-672
                         (2003)
   Williams 1998         Williams, et al., Insights into Src kinase        Q
                         functions: structural comparisons, Trends in
                         Biochemical Sciences, 23(5):179-184 (1998)
   Wisniewski 2002       Wisniewski, et al., Characterization of           R
                         Potent Inhibitors of the Bcr-Abl and the c-
                         Kit Receptor Tyrosine Kinases, Cancer
                         Res. 62:4244 (2002)




                                             iii
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 18 of 52 PageID #: 5210



   Wolff 2003          Wolff et al., Office of Laboratory Animal    S
                       Welfare Frequently Asked Questions About
                       the Public Health Service Policy on Humane
                       Care and Use of Laboratory Animals, 32 Lab
                       Animal 33 (2003)
   Zimmerman 1997      Zimmerman et al., Potent and Selective       T
                       Inhibitors of the Abl-Kinase:
                       Phenylaminopyrimidine (PAP) Derivatives, 7
                       Bioorganic & Med. Chemistry Letters 187
                       (1997)




                                          iv
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 19 of 52 PageID #: 5211



  I.     INTRODUCTION

         1.      I, Craig W. Lindsley, Ph.D., submit this reply expert report on behalf of

  Defendants Alembic Pharmaceuticals, Ltd., Alembic Pharmaceuticals, Inc., Sun Pharmaceuticals

  Industries Limited and Sun Pharmaceutical Industries, Inc. (collectively, “Defendants”) in the

  above-captioned litigation brought by Wyeth LLC, Wyeth Pharmaceuticals Inc., PF Prism C.V.,

  Pfizer Pharmaceuticals LLC, and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V.

  (“Plaintiffs”). I am the same Craig W. Lindsley who submitted the Opening Report of Craig W.

  Lindsley, Ph.D., on April 24, 2019 (“Lindsley Opening Report”) and the Responsive Report of

  Craig W. Lindsley, Ph.D., on May 31, 2019 (“Lindsley Rebuttal Report”).

         2.      I have been asked by counsel for Defendants to review the Expert Report of Mark

  Levis, M.D., Ph.D. (the “Levis Report”), the Responsive Expert Report of Bernhardt L. Trout,

  Ph.D. (the “Trout Report”), the Responsive Expert Report of Mark A. Murcko, Ph.D. (the

  “Murcko Report”), and the Expert Report of Neil Shah, M.D., Ph.D. (the “Shah Report”)

  (collectively, “Plaintiffs’ Expert Reports”), all served on May 31, 2019, and references cited

  therein, and to respond to certain assertions therein.

         3.      In this reply report, I cite representative paragraphs from the above-mentioned

  Reports that address the issues discussed. My lack of response to any particular assertion does

  not mean that I necessarily agree with the assertion.

         4.      In addition to Plaintiffs’ Expert Reports and the materials cited therein, as well as

  the materials cited in this report, I have set forth in Exhibit A to this report materials I have

  considered in forming the opinions expressed in this report. I have also relied upon my

  knowledge, education, and training as described in section II of my Opening Report, which I

  incorporate herein by reference, and the materials identified in Exhibit A to my Opening Report.



                                                     1
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 20 of 52 PageID #: 5212



         5.      I have based my opinions and analysis on documents and information available to

  me at the time I signed this report. If and when any new evidence or arguments arise, I reserve

  the right to supplement or modify my opinions to reflect such evidence or arguments.

         6.      In the event that Plaintiffs submit any response to this expert report, I reserve the

  right to respond to any issues raised by such a response.

         7.      If called to testify, my testimony may include an explanation of the scientific

  principles that underlie the opinions expressed in this report.

         8.      I reserve the right to make and use demonstratives to help explain my opinions.

  II.    SUMMARY OF OPINIONS

         9.      In my Opening Report, I opined that claim 7 of U.S. Patent No. 7,417,148 (“the

  ’148 patent”) is invalid as not enabled, lacking sufficient written description, and obvious over

  the prior art, and claim 1 of U.S. Patent No. 7,919,625 (“the ’625 patent”) is invalid as not

  enabled, lacking sufficient written description, indefinite, and anticipated by and obvious over

  the prior art. Nothing in Plaintiffs’ Expert Reports changes my opinions as set forth in my

  Opening Report. In particular:

         10.     I disagree with Dr. Levis that claim 7 of the ’148 patent and claim 1 of the ’625

  patent satisfy the requirements of 35 U.S.C. § 112.

         11.     I disagree with Dr. Trout that claim 1 of the ’625 patent is not anticipated by

  Boschelli 2001.

         12.     I disagree with Drs. Murcko and Shah that claim 7 of the ’148 patent and claim 1

  of the ’625 patent are not rendered obvious by the prior art.

         13.     I disagree with Dr. Shah that any long-felt need or unexpected results demonstrate

  nonobviousness of claim 7 of the ’148 patent or claim 1 of the ’625 patent.



                                                    2
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 21 of 52 PageID #: 5213



  III.   BACKGROUND AND THE ASSERTED PATENTS

         14.     I address below certain statements in Plaintiffs’ Expert Reports regarding the

  technical background relevant to the Asserted Patents. It should be understood that the fact that I

  have not addressed a particular statement in Plaintiffs’ Expert Reports does not necessarily mean

  I agree with such statement.

         A.      LEVIS REPORT

         15.     I disagree with Dr. Levis’s statement that clinical trials of imatinib would provide

  guidance for a POSA in conducting studies of bosutinib, a structurally unrelated BCR-ABL

  inhibitor. Levis Report, ¶ 68. A POSA would have understood that the way in which a

  particular compound may be effectively administered (i.e., dosage form, route of administration,

  amount, and frequency) is a function of a number of compound-specific variables, including its

  pharmacokinetic properties, solubility, toxicity, potency, etc. As of November 6, 2003, there

  was no art characterizing these properties for bosutinib; therefore, a POSA would not have had

  any information in order to compare bosutinib’s properties with imatinib, and could not have a

  basis for determining whether the properties of these two compounds were comparable. A

  POSA also would not have expected these properties to be the same for the two compounds.

  Therefore, a POSA would not have been guided by imatinib clinical trials in determining how to

  effectively administer bosutinib.

         16.     For similar reasons, I disagree with Dr. Levis’s statement that the imatinib clinical

  trials would have “provided guidance on dosing CML patients, showing that 400 mg of imatinib

  per day was the preferred dose to treat chronic phase CML patients but that the dose could be

  increased if the patients failed to achieve cytogenetic response.” Levis Report, ¶ 86. The dose of

  imatinib would not have provided guidance on how another drug should be dosed to treat CML,

  regardless of whether both drugs were known to be BCR-ABL inhibitors. For example, despite

                                                   3
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 22 of 52 PageID #: 5214



  the experience with imatinib, a phase I dose escalation study performed for the BCR-ABL kinase

  inhibitor dasatinib examined dasatinib administration at a range 15 to 240 mg per day—a dose

  much lower than the 400 mg/day determined to be therapeutically effective for imatinib. See

  Talpaz et al., Dasatinib in imatinib-resistant Philadelphia chromosome-positive leukemias, New

  Engl J. Med. 354(24):2531-41 (2006). Today, dasatinib (marketed as SPRYCEL®) is

  administered to chronic phase CML patients at a dose of 100 mg once daily, and for accelerated

  or blast phase CML patients at a dose of 140 mg once daily. See SPRYCEL Prescribing

  Information, available at http://packageinserts.bms.com/pi/pi sprycel.pdf. Meanwhile, a phase I

  dose escalation study of the BCR-ABL kinase inhibitor nilotinib examined doses at 50 mg, 100

  mg, 200 mg, 400 mg, 600 mg, 800 mg, and 1200 mg once daily and at 400 mg and 600 mg twice

  daily. See Kantarjian et al., Nilotinib in imatinib-resistant CML and Philadelphia chromosome-

  positive ALL, New Engl J Med 354(24):2542-51 (2006). Today, nilotinib (marketed as

  TASIGNA®) is administered to chronic phase CML patients at a dose of 300 mg twice daily, for

  a total of 600 mg per day, and is administered to imatinib-resistant CML patients at a dose of 400

  mg twice daily, for a total of 800 mg per day. See TASIGNA Prescribing Information, available

  at https://www.pharma.us.novartis.com/sites/www.pharma.us.novartis.com/files/tasigna.pdf.

  The difference between the selected dosages above and imatinib’s dosage indicate that a POSA

  would not have been guided by the dose for imatinib, even specifically a BCR-ABL kinase-

  inhibiting CML drug.

         17.     I disagree with Dr. Levis’s statement that the Wyeth researchers who published

  the data in Golas 2003 did not show that bosutinib acted as anything other than a BCR-ABL

  inhibitor. Levis Report, ¶ 99. Because Src family kinases act downstream of BCR-ABL (see,

  e.g., Lionberger 2000, Warmuth 1997), inhibition of BCR-ABL would necessarily inhibit



                                                  4
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 23 of 52 PageID #: 5215



  activation by BCR-ABL of Src family kinases. Therefore, the capability of bosutinib to inhibit

  Src family kinases would be masked by its ability to also inhibit BCR-ABL in these studies. A

  POSA would thus have expected consistency – not discordance, as alleged by Dr. Levis – among

  the CML cell line proliferation assays and the results in the phosphorylation assays for a dual

  Src/BCR-ABL inhibitor like bosutinib. However, if the BCR-ABL gene in a particular CML cell

  line were mutated in such a way that the BCR-ABL tyrosine kinase no longer responds to

  bosutinib, a POSA would also reasonably expect bosutinib to inhibit CML proliferation through

  its ability to inhibit Src family kinases.

          18.     I disagree with Dr. Levis’s characterization of dose-finding studies as “routine.”

  Levis Report, ¶ 101. Dr. Levis acknowledges that both in vitro and in vivo toxicity studies

  would have needed to be carried out before a drug could even be tested in a human. Id. He

  further acknowledges that there were many methods a POSA could have used to identify a first-

  in-human dose based on these studies. See, e.g., Levis Report, ¶¶ 105-112. These methods

  involved estimates and were left to the discretion of the researcher, and would need to have been

  adjusted as more data were gathered. A POSA would also have needed to carry out dose

  escalation studies in humans to further evaluate its safety profile. Again, the specific doses used

  in these studies were similarly subject to the researcher’s discretion. With the data collected

  from these extensive studies, a POSA would finally have been in a position to select potentially-

  effective dosing regimens to administer to patients in order to determine an appropriate

  therapeutic dose, with the selection of specific doses left to the discretion of the researcher. The




                                                    5
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 24 of 52 PageID #: 5216



  extensive experimentation involved in ascertaining a therapeutically effective dose is anything

  but “routine.” 1

          19.        I disagree with Dr. Levis’s assertion that Wyeth’s development of a

  therapeutically effective dosing regimen of bosutinib for human administration was “routine.”

  See Levis Report at ¶¶ 114-41. To the contrary, the many years of experimentation that Wyeth

  needed to perform in order to determine a therapeutically effective dose of bosutinib for human

  administration—starting with the early animal toxicity studies in 2003 and continuing through

  the phase 1/2 study results reported in 2011—demonstrates that a POSA would have had to

  conduct undue experimentation in order to practice the asserted claims.

          20.        I disagree with Dr. Levis’s opinion that “POSA reading the ’148 patent would

  have known that physicians treating CML patients with BCR-ABL1 inhibitors as of November

  2003 used standard criteria to measure the efficacy of the drug.” Levis Report, ¶ 181. Instead, a

  POSA in November 2003 would have been aware of only one FDA-approved BCR-ABL

  inhibitor and would not have known what physicians did to measure the efficacy of other BCR-

  ABL inhibitors, because no other BCR-ABL inhibitors were being used in the clinic.

          B.         TROUT REPORT

          21.        To the extent Dr. Trout suggests that the purpose of preclinical development of a

  drug is to evaluate the drug for development of a pharmaceutical composition of that drug, I

  disagree with that statement. Trout Report, ¶ 48. Instead, the purpose of preclinical

  development of a drug is to develop a drug for therapeutic administration to a human being;

  pharmaceutical compositions of that drug can be administered to animals during preclinical



  1
         As explained in my Opening Report, to the extent determining an appropriate dose of
  bosutinib would, in fact, have been “routine” based on the disclosure of the patents-in-suit, then
  such determination would likewise have been “routine” from the prior art.
                                                     6
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 25 of 52 PageID #: 5217



  development in pursuit of that goal. In fact, because preclinical development of a drug includes

  administration of that drug to animals such as rats and dogs, and because drug compounds need

  to be formulated with at least a carrier and/or some excipient for administration—they usually

  cannot be administered to a mammal in pure form—preclinical development of a drug

  necessarily requires administration of a pharmaceutical composition of that drug.

         22.     I disagree with Dr. Trout’s statement that “[t]he lead discovery phase generally

  does not encompass making pharmaceutical compositions.” Trout Report, ¶ 49. While the lead

  discovery phase of drug development does not generally encompass administering

  pharmaceutical compositions to human beings, it does involve initial dosing of animals with

  pharmaceutical compositions of drug candidates in order to determine whether those drug

  candidates should be further developed for human administration.

         23.     I disagree with Dr. Trout’s statement that the work done during preclinical

  development “form[s] the basis for development of a pharmaceutical composition.” Trout

  Report, ¶ 50. Instead, the work done during preclinical development serves to inform a POSA if,

  and how, a particular drug candidate can be safely and effectively administered to a human.

         C.      MURCKO REPORT

         24.     I disagree with Dr. Murcko’s assertion that a POSA would not have been able to

  reasonably predict whether a known inhibitor of a Src tyrosine kinase would have inhibitory

  activity against BCR-ABL tyrosine kinase. See Murcko Report at Section VII(L). By 2003, a

  POSA would have known that the structure of Abl kinase was very similar to Src family kinases,

  not only in the primary sequence of the ATP-binding pocket of protein tyrosine kinases, but in

  the overall structure as well. See, e.g., Williams 1998 at 184 (“The Abl, Btk and Csk kinase

  families are made up of SH3, SH2 and kinase domains that have the same topology as, and show

  high sequence similarity to, Src”). Thus, a compound with known inhibitory activity against a
                                                  7
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 26 of 52 PageID #: 5218



  Src family protein tyrosine kinase was very likely to also have inhibitory activity against the Abl

  kinase.

            25.   Dr. Murcko cites an article published in 1997 by Zimmerman et al. (Murcko

  Report, Ex. CC) purportedly illustrating that structurally related compounds “demonstrate[]

  widely varied and unpredictable inhibition activity against different tyrosine kinases, including

  v-Abl kinase and SRC.” Murcko Report, ¶ 100. However, a POSA would have understood from

  Table 2 of the Zimmerman reference that a potent Src inhibitor would likely also be a potent Abl

  inhibitor. In fact, every compound in Table 2 that inhibited Src also inhibited Abl. Zimmerman

  at Table 2. Furthermore, every compound in Table 2 with an IC50 of less than 50 µM for Src

  kinase had an IC50 of less than 5 µM for Abl kinase, suggesting that more a more potent Src

  inhibitor would likely be a more potent Abl inhibitor. Id. Therefere, a POSA would have

  expected that bosutinib, a known potent Src inhibitor, would also very likely strongly inhibit

  BCR-ABL.

  IV.       THE ASSERTED CLAIMS ARE INVALID FOR FAILURE TO SATISFY THE
            REQUIREMENTS OF 35 U.S.C. § 112

            A.    Lack of Written Description

                  1.     Claim 7 of the ’148 Patent

            26.   I disagree with Dr. Levis’s opinion that a POSA reading the disclosures of the

  asserted patents would find that these disclosures satisfy the written description requirement for

  claim 7 of the ’148 patent. Claim 7 of the ’148 patent requires administering a “therapeutically

  effective amount” of bosutinib. Accordingly, to be in possession of the subject matter of either

  claim, the named inventors must have known how much bosutinib to administer, in what form,

  by what route, and how often, in order to treat CML. However, Dr. Levis acknowledges that the

  asserted patents do not disclose a specific dosing regimen for use in humans. Levis Report, ¶


                                                   8
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 27 of 52 PageID #: 5219



  171. A POSA would have understood, as Dr. Levis acknowledges, that the named inventors

  “had not yet administered bosutinib to humans or determined a specific dosing regimen for use

  in humans.” Id.

         27.     Dr. Levis further acknowledges that “appropriate human dosing can only be

  determined through human clinical trials,” and the patents provide no indication that the named

  inventors had carried out such human clinical trials. Levis Report, ¶¶ 101, 171. Dr. Levis

  acknowledges that the patents instead expressly leave the task of determining a therapeutically

  effective amount to the POSA. Levis Report at ¶ 172 (quoting ’148 patent at 3:66-4:4).

  Accordingly, a POSA would not have understood from reading the disclosures of the asserted

  patents that the named inventors were in possession of a method of providing a “therapeutically

  effective amount” of bosutinib.

         28.     I further disagree with Dr. Levis’s assertion that the FDA-approved dose amounts

  of 400 mg and 500 mg bosutinib once daily are disclosed by the asserted patents. The

  specifications recite a maximum unit dosage of 300 mg bosutinib. ’148 patent at 3:57-64; ’625

  patent at 3:60-66. While the specification indicates that this dose may be administered multiple

  times a day, 400 mg taken once daily is not the same as 100 mg taken four separate times

  throughout the day due to differences in drug absorption of the different administration schedule,

  even if both schedules result in taking 400 mg of bosutinib in a 24-hour time span. Indeed, these

  two different regimens may provide completely different efficacy and toxicity. Therefore, the

  asserted patents do not disclose 400 mg or 500 mg bosutinib administered once daily.

         29.     I further disagree with Dr. Levis’s opinion that the asserted patents disclose a

  therapeutically effective dosage form or schedule of bosutinib. Levis Report, ¶ 177. As Dr.

  Levis acknowledges, the patent specifications disclose a broad range of possible dosage forms



                                                   9
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 28 of 52 PageID #: 5220



  and schedules for bosutinib. There is nothing in these disclosures that indicate that the named

  inventors knew bosutinib should be formulated into a solid dosage form for oral administration,

  or how much or how frequently bosutinib should be administered to be therapeutically effective.

  For example, the ’148 patent specification provides an incredibly broad list of possible routes of

  administration, including “orally, by intralesional, intraperitoneal, intramuscular or intravenous

  injection; infusion; liposome-mediated delivery; topical, nasal, anal, vaginal, sublingual,

  uretheral, transdermal, intrathecal, ocular or otic delivery” (’148 patent at 3:50-54) and then

  provides an even broader list of potential materials to develop a dosage form (id. at 4:3-53). The

  specification also states that “unit dose forms may contain from 0.1 to 300 mg of a compound of

  the invention and preferably from 2 to 100 mg. In another embodiment the unit dosage forms

  contain 50 to 150 mg of a compound of the present invention. The compounds of the present

  invention can be administered orally. Such compounds may be administered from 1 to 6 times a

  day, more usually from 1 to 4 times a day.” Id. at 58-64.

         30.     This laundry list of routes of administration, dosage forms, and schedules is so

  broad that a POSA would not have understood that the named inventors were in possession of an

  actual method of administration that was, in fact, therapeutically effective. For example, even

  though “solid oral dosage forms are commonly used and are generally most convenient for

  patients” (Levis Report ¶ 177), some compounds (including standard chemotherapies such as

  cisplatin) are not administered orally and are best administered intravenously. A POSA would

  not have known whether this would also be true of bosutinib, much less whether the named

  inventors had determined whether this was true of bosutinib. Moreover, even if a method for

  effectively administering bosutinib would have been obvious to a POSA from the information

  provided in the patent, nothing in the patent suggests that the named inventors had, in fact,



                                                   10
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 29 of 52 PageID #: 5221



  discovered how to do so. Indeed, to the extent Dr. Levis is correct that a POSA would have

  understood that bosutinib should be administered orally, then the fact that the patent merely

  identifies oral administration as only one of many possible methods would have confirmed to a

  POSA that the named inventors were not, in fact, in possession of the claimed method.

         31.     I also disagree with Dr. Levis’s opinion that “a POSA would know that BCR-

  ABL inhibitors can be administered to patients orally because Gleevec was marketed as a solid,

  oral dosage form.” Levis Report, ¶ 177. As I explained above, a POSA would not have

  understood how to properly administer bosutinib based on prior experience with Gleevec, a

  structurally unrelated molecule, simply because both were known to be BCR-ABL inhibitors. It

  is the physiochemical and pharmacokinetic properties of a drug that determine the

  therapeutically effective dosage form, route of administration, and appropriate human dosing

  schedule, and the asserted patents do not disclose any data that would allow a POSA to make

  such determinations.

                 2.      Claim 1 of the ’625 Patent

         32.     I also disagree with Dr. Levis’s opinion that a POSA reading the disclosures of

  the asserted patents would find that these disclosures satisfy the written description requirement

  for claim 1 of the ’625 patent.

         33.     First, I disagree with Dr. Levis that the phrase “CML inhibiting amount” in claim

  1 of the ’625 patent refers to a “therapeutically effective amount.” Levis Report, ¶ 189. As I

  explain further below in Section IV.C regarding indefiniteness of claim 1 of the ’625 patent, a

  POSA would not have understood what it means to “inhibit” a disease such as CML, would have

  considered “CML inhibiting amount” to necessarily mean something different from

  “therapeutically effective amount” because those are distinct phrases, and a POSA would not



                                                  11
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 30 of 52 PageID #: 5222



  have understood it to be possible for a pharmaceutical composition to have a “CML inhibiting

  amount.”

            34.   Second, even assuming that the phrases “therapeutically effective” in claim 7 of

  the ’148 patent and “CML inhibiting” in claim 1 of the ’625 patent mean the same thing, for the

  same reasons I disagree with Dr. Levis regarding the written description of claim 7 of the ’148

  patent, I disagree regarding his opinion regarding written description of claim 1 of the ’625

  patent.

            35.   Third, to the extent that Dr. Trout is correct (he is not) that a “pharmaceutical

  composition” or a “pharmaceutically acceptable composition” requires the use of active

  pharmaceutical ingredient at a certain level of purity, USP-NF grade excipients, and adherence to

  particular procedures to ensure the sterility, pH, form of dextrose, and toxicity of a particular

  formation, the ’625 patent does not either specify such requirements or disclose their use in

  either the specification or the examples. Thus, to the extent that Boschelli 2001 does not

  anticipate claim 1 of the ’625 patent, claim 1 of the ’625 lacks sufficient written description

  support.

            B.    Lack of Enablement

                  1.     Claim 7 of the ’148 Patent

            36.   I disagree with Dr. Levis’s opinion that a POSA reading the disclosures of the

  asserted patents would find that these disclosures satisfy the enablement requirement for claim 7

  of the ’148 patent.

            37.   In particular, I disagree that a POSA could have used the information provided in

  the ’148 patent to administer a therapeutically effective amount of bosutinib to treat CML

  without undue experimentation. Levis Report, ¶¶ 179, 192. A POSA would have understood

  that a “therapeutically effective amount” of bosutinib, defined by the patent specification to

                                                    12
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 31 of 52 PageID #: 5223



  mean “an amount sufficient to cure or ameliorate symptoms of CML,” requires selecting a dose

  of bosutinib that avoids a certain level of toxicity to the human patient while meeting a sufficient

  level of efficacy in treating CML in order to be considered therapeutically effective. That is, to

  take an extreme example, a POSA would have understood that an amount of bosutinib that cures

  CML by destroying all CML cells, but also kills the patient, would not be considered a

  “therapeutically effective amount” of bosutinib, even if all CML cells were technically

  eliminated. Therefore, a POSA would have understood that certain data regarding toxicity and

  efficacy were required in order to practice claim 7 of the ’148 patent. Dr. Levis notably agrees

  that such data would have been required before bosutinib could be effectively administered to

  humans. Levis Report, ¶ 101.

         38.     Furthermore, I disagree with Dr. Levis’s opinions that claim 7 of the ’148 patent

  is enabled based on the availability of previously disclosed methods to determine a

  therapeutically effective dose. Levis Report, ¶¶ 181-186. Claim 7 of the ’148 patent requires

  administering a “therapeutically effective amount” of bosutinib. Therefore, claim 7 is only

  enabled if a POSA could determine a “therapeutically effective amount” of bosutinib without

  undue experimentation. Whether a POSA would have been able to test whether a known dosing

  regimen was therapeutically effective (Levis Report, ¶ 181), or whether a POSA was aware of

  possible approaches by which one might discover an appropriate dose for treatment of CML in

  humans (Levis Report, ¶¶ 182-186), means only that a POSA may have been able to devise a

  research plan for identifying an appropriate dose, not that the experimentation needed to actually

  achieve that goal was not undue, or even that a POSA would have understood such a result was

  actually achievable.




                                                   13
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 32 of 52 PageID #: 5224



         39.     In fact, as Dr. Levis points out, Wyeth conducted studies for years before

  determining an appropriate therapeutically effective dose of bosutinib to treat CML. See

  generally, Levis Report, Section VII.B. Wyeth started with animal toxicity and pharmacokinetic

  studies with bosutinib in 2003, which were not disclosed in either the ’148 or ’625 patents, and

  conducted single dose studies in mice and rats, followed by repeat-dose studies of orally

  administered bosutinib in a seven-day rat study, a 10-day dog study, and a four-week study in

  rats and dogs. Id. at ¶ 116. Notably, the starting clinical dose for human administration was not

  determined until after these studies were conducted. Id. at ¶ 117.

         40.     Wyeth then conducted a phase I study of bosutinib in patients with advanced

  malignant solid tumors, not CML specifically, and started with a dose of 50 mg/day. Id. at ¶

  118. This study was conducted in two parts: dose escalation, and dose expansion. Id. at ¶¶ 120-

  121. The dose escalation part of the study examined doses ranging from 50 mg/day to 1000

  mg/day. Id. at ¶ 119. Pharmacokinetic analyses were also conducted on patients’ blood samples

  on days 1 and 15 after continuous daily administration. Id. at ¶ 123.

         41.     After this study, Wyeth began yet another clinical trial in 2006 2, this time a phase

  1/2 study that again began with a dose escalation study, examining doses ranging from 400

  mg/day to 600 mg/day. Id. at 124-125; see also NCT00261846. For this first part of this study,

  Wyeth was still evaluating the safety of the given doses over the course of 28 days to establish

  the maximum tolerated dose. Levis Report, ¶ 125.

         42.     The second part of the study enrolled 271 patients in addition to the 18 patients

  enrolled in the first part of the study, and evaluated cytogenetic, molecular, and hematologic



  2
   This study began on January 18, 2006 and had a primary completion date of September 25,
  2009. See clinical trial NCT00261846, available at
  https://clinicaltrials.gov/ct2/show/NCT00261846?term=NCT00261846&rank=1.
                                                  14
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 33 of 52 PageID #: 5225



  responses for two years. Id. at ¶¶ 127-128. After two years, assessments were performed every

  six months. Id. at ¶ 128.

          43.      Wyeth, which was acquired by Pfizer in 2009, ultimately relied on the data

  obtained from this study (clinical trial NCT00261846) to support its application for FDA

  approval of bosutinib for the treatment of CML.

          44.      Given the quantity of experimentation that Wyeth had to conduct in order to

  determine a therapeutically effective dose of bosutinib, and the lack of data and direction

  provided by the specification of the ’148 patent (including the lack of any animal toxicity data), a

  POSA would have needed to conduct undue experimentation in order to practice claim 7 of the

  ’148 patent. 3

                   2.     Claim 1 of the ’625 Patent

          45.      Assuming that a “CML inhibiting amount” of bosutinib as claimed in claim 1 of

  the ’625 patent means a “therapeutically effective amount” of bosutinib as claimed in claim 7 of

  the ’148 patent, then for the same reasons I disagree with Dr. Levis regarding enablement of

  claim 7 of the ’148 patent, I disagree regarding his opinion regarding enablement of claim 1 of

  the ’625 patent.

          C.       Claim 1 of the ’625 Patent Is Indefinite

          46.      I disagree with Dr. Levis’s opinion that claim 1 of the ’625 patent informs a

  POSA with reasonable certainty about the scope of the claimed invention because, as I explained

  in my Opening Report (Lindsley Opening Report, Section VIII.B) and as explained below, a

  POSA would not have understood what a “CML inhibiting amount” means.




  3
   To the extent that undue experimentation was not required in order to practice claim 7 of the
  ’148 patent or claim 1 of the ’625 patent, these claims are rendered obvious by the prior art.
                                                   15
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 34 of 52 PageID #: 5226



         47.     First, a POSA would not have known what it means to “inhibit” CML. A POSA

  would have understood that a drug may inhibit the activity of a particular kinase or modulate a

  particular signal transduction pathway, or in the case of less targeted therapies, a drug may

  demonstrate a more wide-ranging effect, such as general cytotoxicity. However, no drug

  “inhibits” a particular disease. Instead, a given drug implements a particular effect that

  physicians take advantage of in order to treat a disease, but a POSA would not have understood

  what it means to “inhibit” the disease itself.

         48.     Second, I disagree with Dr. Levis’s opinion that a POSA reading the ’625 patent

  would have understood the claim term “CML inhibiting amount” as another way of saying

  “therapeutically effective amount.” Levis Report, ¶ 195. Dr. Levis provides no support for his

  conclusory assertion, and contrary to his opinion, these are different phrases, and therefore

  necessarily mean different things. Because the named inventors used the phrase “therapeutically

  effective amount” in claim 7 of the ’148 patent, they would have known to use the same phrase if

  that is what the named inventors meant for claim 1 of the ’625 patent; but instead, the named

  inventors chose a different phrase. Thus, a POSA would have understood that the named

  inventors were referring to something else. Also, while the phrase “therapeutically effective” is

  defined within the patent specification, the phrase “CML inhibiting” is not. For reasons I

  explained above and in my Opening and Responsive Reports, because there is no plain and

  ordinary meaning for the phrase “CML inhibiting amount,” a POSA would not have known what

  that phrase means, even if the POSA understood the phrase “therapeutically effective amount.”

         49.     Third, and as I explained in my Opening Report, even assuming that a POSA

  understood “CML inhibiting amount” to mean a “therapeutically effective amount” of bosutinib,




                                                   16
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 35 of 52 PageID #: 5227



  a POSA would not have understood a pharmaceutical composition to be capable of comprising a

  “CML inhibiting amount” of bosutinib.

         50.        Dr. Levis inexplicably deviates from his own definition and asserts that “a

  pharmaceutical composition comprising a CML inhibiting amount” does not even require a

  “therapeutically effective amount” in the composition. Levis Report, ¶ 196. Instead, he alleges

  that a “CML inhibiting amount” is actually “a dose that would be therapeutically effective when

  administered on an ongoing basis to inhibit CML in a patient.” Id. In addition to being

  inconsistent with the language of the claim itself, there are two fundamental problems with this

  interpretation.

         51.        First, claim 1 of the ’625 patent does not specify over what period of time a

  composition must be effectively administered when determining whether it has a “CML

  inhibiting amount” of bosutinib. Thus, for example, a pharmaceutical composition comprising a

  100 mg dose of bosutinib might not be therapeutically effective if administered once daily, even

  if administered over 24 weeks. However, the same pharmaceutical composition might be

  therapeutically effective if administered four at a time, once daily, so that a total dose of 400 mg

  of bosutinib were delivered as a daily dose. Because claim 1 of the ’625 patent is not limited to

  any particular schedule or frequency of administration, whether or not a particular composition

  meets the “CML inhibiting amount” limitation would depend upon how infringement is

  measured (i.e., the frequency with which the composition is administered to determine whether it

  effectively treats CML), and claim 1 of the ’625 patent fails to inform the POSA with reasonable

  certainty about the scope of the claimed invention.

         52.        Second, to the extent Dr. Levis intends to suggest that a composition meets the

  “CML inhibiting amount” limitation so long as it can be administered in some way so as to treat



                                                     17
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 36 of 52 PageID #: 5228



  CML, such an interpretation effectively eliminates the limitation from the claim. That is because

  a composition containing any amount of bosutinib could effectively treat CML if administered

  on an appropriate schedule. For example, a composition containing 400 mg of bosutinib can

  effectively treat CML if administered once daily, and thus would have a “CML inhibiting

  amount” under this construction. But so too would a composition containing 40 mg of bosutinib,

  because ten such compositions could be administered at one time, once daily. Or a composition

  containing 4 mg of bosutinib, of which 100 could be administered once daily. This interpretation

  therefore renders the term “CML inhibiting amount” superfluous.

         53.     Accordingly, claim 1 of the ’625 patent is indefinite even if interpreted to mean

  “therapeutically effective amount” as advocated by Dr. Levis.

  V.     CLAIM 1 OF THE ’625 PATENT IS INVALID AS ANTICIPATED BY
         BOSCHELLI 2001

         54.     As I explained above, claim 1 of the ’625 is indefinite and therefore cannot be

  construed. However, to the extent “CML inhibiting amount” can be construed as

  “therapeutically effective amount,” and assuming a POSA would have understood the scope of

  claim 1 of the ’625 patent, I disagree with Dr. Trout’s opinion that claim 1 of the ’625 patent is

  not anticipated by Boschelli 2001 because Boschelli 2001 does not disclose a pharmaceutical

  composition comprising bosutinib. Trout Report, ¶ 66.

         55.     First, I disagree that Boschelli 2001 does not disclose the use of pharmaceutical

  grade materials in the formulations administered to mice in the disclosed xenograft studies. As

  Wolff 2003 discloses, “[the use of non-pharmaceutical-grade materials] should be based on (1)

  scientific necessity, (2) nonavailability of an acceptable veterinary or human pharmaceutical-

  grade compound, and (3) specific review and approval by the IACUC.” Wolff 2003 at 34.

  Wolff 2003 further notes that the use of non-pharmaceutical grade compounds could lead to the


                                                  18
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 37 of 52 PageID #: 5229



  inadvertent introduction of variables complicating the research. Id. In fact, in my own

  experience in the pharmaceutical industry, animal studies were frequently conducted with

  pharmaceutical grade materials and included active ingredients with high levels of purity. This

  was necessary because we could not risk our preclinical data being skewed by impurities in the

  materials we used. Thus, a POSA would have expected Boschelli 2001, which discloses that it is

  authored by Wyeth scientists, to have used pharmaceutical-grade materials and purity of active

  ingredient in the disclosed experiments. 4

         56.     Second, I disagree with Dr. Trout that claim 1 of the ’625 patent requires a

  composition comprising FDA-mandated purity of materials. Nowhere does the ’625 patent

  suggest that “pharmaceutical composition” requires the components to meet particular purity

  levels. Nor does it disclose the use of any materials meeting USP-NF standards, including the

  use of any pharmaceutical-grade ingredients in the examples. In fact, claim 1 of the ’625 patent

  does not even require that the composition be administered to humans. 5

         57.     Instead, the ’625 patent specification discloses generally that “[t]he compounds of

  the invention may be formulated with conventional excipients, such as a filler, a disintegrating

  agent, a binder, a lubricant, a flavoring agent, a color additive, or a carrier.” ’625 patent, col.

  4:5-8. Moreover, the ’625 patent discloses that “[w]hen provided orally or topically, such

  compounds would be provided to a subject by delivery in different carriers. Typically, such




  4
    To the extent Dr. Trout asserts that a POSA would not have understood Boschelli 2001 to
  disclose the use of pharmaceutical-grade materials because that was not expressly specified, I
  note that the ’625 patent also does not specify pharmaceutical-grade materials.
  5
    During claim construction, Plaintiffs proposed that the term “pharmaceutical composition” be
  construed to mean ““a composition suitable for administration to a human containing the
  specified compound and one or more excipients.” See, e.g., D.I. 75 at 12. However, the Court
  rejected Plaintiffs’ proposal that “pharmaceutical composition” require human administration.
  D.I. 98 at 1.
                                                    19
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 38 of 52 PageID #: 5230



  carriers contain excipients such as starch, milk, sugar, certain types of clay, gelatin, stearic acid,

  talc, vegetable fats or oils, gums, or glycols.” Id. at 4:17-21 (disclosing that typically,

  pharmaceutically acceptable carriers include sugars, such as dextrose). The ’625 patent also

  expressly states that bosutinib can be delivered with a detergent such as Tween 80. Id. at 4:27-

  50. Based on this disclosure, a POSA would have understood that a “pharmaceutical

  composition” of bosutinib according to claim 1 of the ’625 patent need only be a composition of

  bosutinib with a carrier and/or excipient such as the disclosed materials, such that the

  composition could be administered to an animal without killing the animal or causing severe

  morbidity.

         58.     As I explained in my Opening Report, Boschelli 2001 discloses and enables a

  composition comprising approximately 3 mg bosutinib, 10 mg Tween 80, and 25 mg

  dextrose/water in a 0.5 mL aqueous vehicle. These inactive ingredients are acceptable for use as

  a pharmaceutical composition in both animals and humans. See, e.g., ’625 patent at 4:17-21

  (disclosing that sugars, such as dextrose, are suitable as a carrier) and 4:27-50 (disclosing Tween

  80 as a detergent suitable for delivery of the present invention). Lindsley Opening Report, ¶ 162.

         59.     Because claim 1 of the ’625 patent does not require a pharmaceutical composition

  to meet USP-NF standards to satisfy the scope of claim 1, and because a POSA would have

  nevertheless understood that Boschelli 2001 disclosed compositions comprising pharmaceutical-

  grade components, I disagree with Dr. Trout’s opinion that Boschelli 2001 does not anticipate

  claim 1 of the ’625 patent.




                                                    20
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 39 of 52 PageID #: 5231



  VI.    THE ASSERTED CLAIMS ARE INVALID AS OBVIOUS OVER THE PRIOR
         ART

         A.      Obviousness As Of November 6, 2002

                 1.      Claim 7 of the ’148 patent is obvious over Donato 2003 in view of
                         Boschelli 2001

         60.     Dr. Murcko and Dr. Shah offer the opinions that claim 7 of the ’148 patent is not

  obvious over Donato 2003 in view of Boschelli 2001. I disagree with Dr. Murcko and Dr. Shah

  for at least the following reasons.

         61.     First, a POSA would have understood that Donato 2003 disclosed a method of

  treating CML with a therapeutically effective amount of a Src inhibitor. Dr. Murcko and Dr.

  Shah opine that Donato 2003’s definition of a Src inhibitor actually describes BCR-ABL

  inhibitors (see, e.g., Murcko Report, ¶ 114; Shah Report, ¶ 219), but both Dr. Murcko and Dr.

  Shah are referring to one particular phrase that has a very specific definition within Donato 2003,

  not Donato 2003’s broader disclosure. That is to say, Dr. Murcko and Dr. Shah focus on the

  phrase “compounds inhibiting the c-Src protein tyrosine kinase activity” (see id.) which is

  defined in Donato 2003 as “such compounds having an IC50 in the range of 1 to 3000 nM,

  preferably in the range of 1 to 500 nM, in the proliferation test using BCR-ABL transfected 320

  cells described hereinafter.” Donato 2003 at 4. However, as I explained my Opening Report

  (Lindsley Opening Report, ¶ 175) and further below, Donato 2003 more broadly discloses “a

  method of treating a warm-blooded animal having leukaemia, in particular comprising

  administering to the animal at least one compound inhibiting the activity of a member of the Src

  kinase family… in a quantity which is therapeutically effective against leukaemia …” Donato

  2003 at 3. Therefore, a POSA would have understood that Donato 2003 discloses the successful

  treatment of CML with a Src inhibitor.



                                                  21
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 40 of 52 PageID #: 5232



         62.     Second, because Donato 2003 taught that Src inhibitors could be used to treat

  CML, a POSA would have been motivated to combine Donato 2003 with a reference that

  disclosed a known Src inhibitor, such as Boschelli 2001, and would have reasonably expected

  that using a Src inhibitor according to the method taught by Donato 2003 would effectively treat

  CML.

         63.     Third, a POSA would have further reasonably expected that using a Src inhibitor

  as disclosed by Boschelli 2001 according to the method taught by Donato 2003 would have

  successfully treated or inhibited the proliferation of CML because a POSA would have expected

  a given Src inhibitor to also inhibit BCR-ABL (Lindsley Opening Report, ¶¶ 166-168), and a

  POSA would have expected an Abl inhibitor to be able to successfully treat CML (id. at ¶¶ 166,

  169-170).

         64.     In particular, a POSA would have known any given kinase inhibitor would have

  likely also inhibited another tyrosine kinase. Indeed, as Dr. Murcko points out, the cross-

  inhibition was so expected and common that skilled artisans had analyzed the inhibitory activity

  of a multitude of different compounds, including the ability of different compounds to inhibit

  both Abl and Src. See, e.g., Murcko Report, ¶ 100 (citing Zimmerman et al., Ex. CC to Murcko

  Report). Table 2 of the Zimmerman reference, copied and pasted into the Murcko Report,

  discloses that while not all compounds that are strong Abl inhibitors are also strong Src

  inhibitors, all compounds that are strong Src inhibitors are, in fact, strong Abl inhibitors. Id. at

  Table 2 (disclosing that all compounds that inhibit c-Src with an IC50 of less than 20 µM are also

  v-Abl inhibitors). Thus, as Dr. Murcko’s cited evidence suggests and supports, a POSA would

  have expected a known Src family kinase inhibitor to also be an inhibitor of Abl kinase.




                                                    22
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 41 of 52 PageID #: 5233



         65.     In fact, the prior art disclosed that known Src inhibitors also turned out to be Abl

  inhibitors. See, e.g., Dorsey 2000 (disclosing that PD180970, originally identified as a Src

  inhibitor, is also a strong BCR-ABL inhibitor); Tatton 2003 (disclosing that PP1, a Src inhibitor,

  is also an inhibitor of BCR-ABL); Warmuth 2002 (reporting that PP1 and CGP76030, originally

  identified as Src inhibitors, also inhibit Abl); Wisniewski 2002 (reporting that known Src

  inhibitor PD173955 was also an Abl inhibitor).

         66.     I further disagree with Dr. Murcko that a POSA would have required

  demonstrated inhibition activity in a BCR-ABL kinase assay or anti-proliferative activity in a

  CML-based cellular assay in order to have a reasonable expectation of success. Murcko Report,

  Section VIII.A. The prior art at the time disclosed that Src inhibitors could treat CML. Lindsley

  Opening Report, ¶¶ 167-168. Thus, a POSA reading the prior art, including Donato 2003, would

  have understood that agents other than an Abl inhibitor could be used to treat CML, and a POSA

  would not have required that a new drug candidate demonstrate activity specifically in a BCR-

  ABL kinase assay to reasonably expect that it could inhibit CML. In addition, because Donato

  2003 expressly disclosed that Src inhibitors could successfully treat CML, a POSA would not

  have required demonstrated anti-proliferative activity in a CML-based cellular assay in order to

  reasonably expect that Src inhibitors could successfully treat CML.

         67.     I further disagree with Dr. Murcko and Dr. Shah that Warmuth 1997 suggests that

  a POSA would not have reasonably expected Src family kinase inhibitors to treat CML. Murcko

  Report, ¶ 111; Shah Report, ¶ 226. On the contrary, as Dr. Murcko and Dr. Shah observe,

  Warmuth 1997 acknowledged that BCR-ABL activates Src kinases; the only question was “to

  elucidate the precise mechanism of activation of Src kinases by BCR-ABL and the

  pathophysiological role of this interaction in Philadelphia chromosome positive leukemias”



                                                   23
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 42 of 52 PageID #: 5234



  (emphasis added). Id.; see also Warmuth 1997 at 33269. In other words, Warmuth 1997 did not

  question whether BCR-ABL activates Src kinases or whether this interaction played a role in

  Ph+ leukemias; the question, instead, was how BCR-ABL activated Src kinases, and which role

  that activation played in CML. These how and which questions would not have impacted a

  POSA’s reasonable expectation that Src family kinase inhibitors could successfully treat CML.

         68.     I also disagree with Dr. Murcko’s and Dr. Shah’s opinion that Dorsey 2000

  suggests that a POSA would not have had a reasonable expectation that Src family kinase

  inhibitors could successfully treat CML. Murcko Report, ¶ 112; Shah Report, ¶¶ 228, 241.

  Instead, Dorsey 2000 would have provided further support for a POSA to reasonably expect Src

  family kinase inhibitors could treat CML, because Dorsey 2000 discloses that the Src tyrosine

  kinase inhibitors PP1 and PP2 led to a significant decrease in K562 cell viability. See, e.g.,

  Dorsey 2000 at Figure 3D (disclosing that PP1 and PP2 treatment led to a decrease in cell

  viability of approximately 40% and 60%, respectively).

         69.     I also disagree with Dr. Murcko and Dr. Shah that Nimmanapalli 2002 suggests

  that a POSA would not have expected Src family kinase inhibitors to treat CML. Murcko

  Report, ¶ 113; Shah Report, ¶ 229. The statement in Nimmanapalli 2002 cited by Dr. Murcko

  and Dr. Shah only states that it is unclear whether PD1809070, a dual Abl and Src inhibitor,

  would be active in Gleevec-resistant cells, not whether PD1809070 is able to inhibit CML

  proliferation generally.

         70.     I also disagree with Dr. Murcko and Dr. Shah that Donato 2003 does not teach

  that administration of any compound that specifically inhibits Src family kinases would be

  effective for treating CML. Murcko Report, ¶ 114; Shah Report, ¶ 230. On the contrary, Donato

  2003 discloses that Src family kinase inhibitors would be useful for the treatment of CML,



                                                  24
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 43 of 52 PageID #: 5235



  regardless of whether those compounds had also been shown to have anti-proliferative activity

  against 32DBCR-ABL cells.

           71.    For example, as I explained in my Opening Report, Donato 2003 discloses that

  “the present invention relates to a method of treating a warm-blooded animal having

  leukaemia, in particular comprising administering to the animal at least one compound inhibiting

  the activity of a member of the Src kinase family… in a quantity which is therapeutically

  effective against leukaemia…” (emphasis added). Lindsley Opening Report, ¶ 175; see also

  Donato 2003 at 2. 6 While Donato 2003 does reference “compounds inhibiting the c-Src protein

  tyrosine kinase activity” (see, e.g., Donato 2003 at 4), this term is separate from the broader term

  “compound inhibiting the activity of a member of the Src kinase family” or the term “compound

  decreasing the c-Src activity” (see, e.g., Donato 2003 at 7), which is independently defined. In

  fact, as Dr. Shah notes, Donato 2003’s definition of “compounds inhibiting the c-Src protein

  tyrosine kinase activity” “departed from the customary meaning of SRC kinase inhibitor as used

  in the art (inhibiting SRC kinase).” Shah Report, ¶ 230. A POSA would have therefore

  understood that Donato 2003 was providing a very particular definition limited to a very specific

  phrase, and would not have considered this particular definition to apply to other, separate and

  broader phrases such as “compound inhibiting the activity of a member of the Src kinase

  family,” which Donato 2003 itself explains can include src, yes, hck, fyn, lyn, lck, blk, fgr or

  Yrk. Donato 2003 at 3.

           72.    Indeed, claim 6 of Donato 2003, for example, is directed to the broader term “one

  compound inhibiting the activity of a member of the Src kinase family, the Btk kinase family, the




  6
      Page numbers in Donato 2003 reference document page numbers, not internal page numbers.
                                                   25
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 44 of 52 PageID #: 5236



  Tec kinase family or a Raf kinase inhibitor,” and is not specifically limited to a “compounds

  inhibiting the c-Src protein tyrosine kinase activity” as it is particularly defined in Donato 2003.

         73.     Based on the disclosures of Donato 2003 relating to a “compound inhibiting the

  activity of a member of the Src kinase family,” a POSA would have understood that Donato

  2003 taught and suggested that a compound that could inhibit a Src family kinase would be

  effective to treat CML, regardless of whether that compound had been shown to have anti-

  proliferative activity against 32DBCR-ABL cells.

         74.     In addition, as I explained in my Opening Report and above, a POSA would have

  been motivated to pursue Src kinase inhibitors to treat CML because Src kinase inhibitors were

  known to also be likely Abl inhibitors, and Abl inhibitors had been shown to effectively treat

  CML.

         75.     To the degree that Dr. Shah suggests that a POSA would have required clinical

  evidence in order to have a reasonable expectation that bosutinib could be effective to treat

  CML (see, e.g., Shah Report ¶¶ 222, 235), I disagree. 7 It is my understanding that a claimed

  invention can be obvious if a POSA only had a reasonable expectation of success, not that the

  POSA knew with certainty that a claimed invention would work.

         76.     For all the reasons stated above, I disagree with Dr. Murcko and Dr. Shah that

  claim 7 of the ’148 patent is not rendered obvious over Donato 2003 in view of Boschelli 2001.

                 2.      Claim 1 of the ’625 patent

         77.     As I explained above, claim 1 of the ’625 is indefinite and therefore cannot be

  construed. However, to the extent “CML inhibiting amount” can be construed as


  7
   To the extent that clinical evidence is necessary for a POSA to know that administration of
  bosutinib would be effective to treat CML, the asserted claims lack sufficient written description
  support and enablement, because neither the ’148 patent nor the ’625 patent discloses clinical
  evidence.
                                                     26
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 45 of 52 PageID #: 5237



  “therapeutically effective amount,” and assuming a POSA would have understood the scope of

  claim 1 of the ’625 patent, then for the same reasons I disagree with Dr. Murcko and Dr. Shah

  regarding the obviousness of claim 7 of the ’148 patent, I disagree regarding the obviousness of

  claim 1 of the ’625 patent.

         B.      Obviousness As Of November 6, 2003

         78.     I note that neither Dr. Murcko nor Dr. Shah has rebutted my opinions regarding

  obviousness of the asserted claims on the basis of prior art references available between

  November 6, 2002 and November 6, 2003.

         79.     Instead, Dr. Shah states Plaintiffs’ counsel informed him that such references do

  not qualify as prior art because Plaintiffs have asserted an earlier invention date. As I explained

  in my Opening Report, according to industry practice, the named inventors were not diligent in

  reducing the claimed inventions to practice. Lindsley Opening Report, Section VII.D; see also

  id. at ¶¶ 8-9. Because Plaintiffs’ Expert Reports do not address whether the named inventors

  were diligent, counsel for Defendants has informed me that Plaintiffs cannot now introduce new

  expert opinion regarding diligence. However, to the extent Plaintiffs’ experts introduce new

  opinions at a later date, I reserve the right to respond to those opinions.

         80.     Dr. Shah also states that Plaintiffs’ counsel informed him that Boschelli 2002 and

  Golas 2003 do not qualify as prior art because they are the work of the named inventors of the

  ’148 and ’625 patents. However, the CML mouse xenograft work that I rely on to analyze

  obviousness was not the work of the named inventors. See, e.g., Lindsley Opening Report at ¶

  189 (citing Boschelli 2002’s in vivo test results showing that oral administration of bosutinib to

  mice bearing K562 CML xenografts led to tumor regression); ¶¶ 195-196 (citing in vivo mouse

  studies using K562 CML xenografts). Instead, the mouse xenograft data was obtained from the

  work of Judy Lucas or those under her direction, and Judy Lucas is not a named inventor. See,
                                                    27
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 46 of 52 PageID #: 5238



  e.g., Golas Dep. Tr. 47:21-48:3 (testifying that Judy Lucas’s group handled in vivo xenograft

  studies), 69:2-8 (testifying that the data from Table 3 of the ’148 patent would have been

  obtained from Judy Lucas’s group); see also Lucas Dep. Tr. 40:12-15 (testifying that Judy Lucas

  conducted the testing to obtain the data for Table 3 of the ’148 patent), 150:6-152:2 (testifying

  that Table 3 of the ’148 patent contains the same data as Table 1 of Golas 2003). I understand

  that Boschelli 2002 and Golas 2003 can still be relied on as prior art because the data I am

  relying on was not the work of the named inventors of the ’148 and ’625 patents.

          81.    Therefore, my opinions that claim 7 of the ’148 patent and claim 1 of the ’625

  patent are obvious over Donato 2003 and Boschelli 2001 further in view of Boschelli 2002, as

  well as obvious over Golas 2003, remain the same and unrebutted.

          C.     No Secondary Considerations Support The Nonobviousness Of The Asserted
                 Claims

                 1.      The Asserted Claims Did Not Meet A Long-Felt But Unresolved Need

          82.    It is my understanding that Plaintiffs bear the burden of demonstrating that there

  are secondary considerations indicative of nonobviousness. I further understand that, for long-

  felt need, this burden includes (a) identifying the long-felt need, (b) showing that the asserted

  claims are commensurate in scope with the long-felt need, and (c) demonstrating that the claimed

  invention met such need. Dr. Shah did not do so here.

          83.    First, Dr. Shah did not identify the long-felt need that the asserted claims

  supposedly met. Therefore, it is unclear to me whether Plaintiffs are asserting that the claims

  met a long-felt need for treating CML generally, Gleevec-resistant CML only, or something else

  entirely.




                                                   28
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 47 of 52 PageID #: 5239



          84.     Assuming that that Plaintiffs are asserting that the claims met a long-felt need to

  treat Gleevec-resistant CML 8, the claims are not commensurate in scope with the purported long-

  felt need. The asserted claims are directed to the treatment of CML generally and compositions

  comprising a CML inhibiting amount of bosutinib; they are not limited to treating Gleevec-

  resistant CML patients or compositions for the treatment of such patients. Because treating

  Gleevec-resistant patients and compositions for treating Gleevec-resistant patients is only a small

  subset of the claim scope, satisfaction of this purported need – even if long-felt – cannot support

  the nonobviousness of the asserted claims.

          85.     Regardless, as I explained in my Opening Report, the asserted claims did not meet

  a long-felt need at the time of the patent filing date, because not enough time elapsed between

  the approval of Gleevec and the asserted patents’ filing date to qualify as a “long-felt” need for a

  treatment for Gleevec-resistant CML.

          86.     Assuming that the need to treat Gleevec-resistant CML was recognized by or

  shortly before FDA approval of Gleevec in 2001, only about 2.5 years elapsed between

  Gleevec’s approval in May 2001 and the asserted patents’ filing date in November 6, 2003.

  Drug discovery takes, on average, 12 years from identification of a potential drug candidate to

  clinical trial validation of that drug’s ability to successfully treat the target indication, assuming

  every study succeeds along the way and as hoped. See, e.g., Norman 2016 at 170. For example,

  it took approximately 12 years from the identification of bosutinib to FDA approval in 2012.

  Thus, for there to be any “long-felt” need, there must have been enough time for drug developers

  to attempt to try and fail to resolve the problem after that need was first recognized. Therefore,



  8
          To the extent Plaintiffs are alleging that the claims satisfied a long-felt need for a CML
  treatment, generally, I disagree. This need was met by Gleevec, which was approved before the
  filing of the applications leading to the ’148 and ’625 patents.
                                                    29
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 48 of 52 PageID #: 5240



  at the very least, there could not have been a “long-felt” need until at least 10 years after the need

  was first recognized. Here, because the asserted patents were filed only 2.5 years after a need to

  treat Gleevec-resistant CML was first recognized, there was no long-felt need to treat Gleevec-

  resistant CML.

         87.       Moreover, to the extent that long-felt need is considered a secondary

  consideration of nonobviousness because a long time had elapsed before a solution was reached,

  I note that as soon as Gleevec was approved, multiple parties were developing Abl inhibitors for

  the treatment of CML, such as nilotinib and dasatinib. For example, nilotinib, the active

  ingredient of the CML drug TASIGNA®, is another Abl inhibitor that treats Gleevec-resistant or

  Gleevec-intolerant CML patients. Enrollment of CML patients in a clinical trial for nilotinib

  began as early as May 2004 9, indicating that successful preclinical development of nilotinib had

  been underway beforehand, and TASIGNA was approved by the FDA for the treatment of CML

  in 2007, five years earlier than BOSULIF®.

         88.       Likewise, dasatinib, also known as BMS-354825, is a dual Src and Abl inhibitor

  and the active ingredient of the CML drug SPRYCEL®, and had been patented at least as of July

  2003 (see U.S. Pat. No. 6,596,746). A patent application for the use of dasatinib to treat

  Gleevec-resistant CML was filed as early as March 2003 (see U.S. Pat. No. 7,125,875).

  Enrollment of CML patients in a clinical trial for dasatinib began as early as November 2003 10,




  9
    This study, “A Phase IA/II Multicenter, Dose-escalation Study of Oral AMN107 on a
  Continuous Daily Dosing Schedule in Adult Patients With Imatinib-resistant/Intolerant CML in
  Chronic or Accelerated Phase or Blast Crisis, Relapsed/Refractory Ph+ ALL, and Other
  Hematologic Malignancies,” was registered as clinical trial NCT00109707, available at
  https://clinicaltrials.gov/ct2/show/NCT00109707.
  10
     This study, “A Phase I Dose-Escalation Study To Determine The Safety, Pharmacokinetics,
  And Pharmacodynamics Of BMS-354825 In The Treatment Of Patients With Chronic Phase
  Chronic Myelogenous Leukemia Who Have Hematologic Resistance To Imatinib Mesylate
                                                   30
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 49 of 52 PageID #: 5241



  indicating that successful preclinical development of dasatinib had been underway beforehand,

  and SPRYCEL was approved by the FDA to treat CML in 2006—six years earlier than

  BOSULIF®.

          89.     The fact that these Abl inhibitors would not gain FDA approval for years after the

  filing date of the asserted patents is characteristic of the industry; as I explained above, it takes a

  long time before proof of concept to clinical trial validation of a given drug candidate.

  Therefore, the 2.5 years between Gleevec approval and the filing date of the asserted patents

  without FDA approval of additional CML drugs merely indicates that it takes a long time for

  pharmaceutical companies to develop and gain FDA approval for new drugs.

                  2.      The Asserted Claims Did Not Demonstrate Unexpected Results

          90.     As for long-felt need, it is my understanding that it is Plaintiffs’ burden to

  demonstrate unexpected results, including (a) a comparison of the purported unexpected results

  with the closest prior art; (b) a demonstration of nexus between the purported unexpected results

  and the asserted claims; (c) a showing that the purported unexpected results are commensurate

  with the asserted claims; and (d) an explanation of how such results are truly unexpected. Dr.

  Shah has not demonstrated any of these things.

          91.     First, Dr. Shah has not identified the closest prior art, and there can be no

  unexpected results without a comparison with the closest prior art. In my opinion, the closest

  prior art is Donato 2003, which discloses that Src inhibitors (especially Src inhibitors that can

  also inhibit BCR-ABL) can be used to treat imatinib-resistant CML. See, e.g., Donato 2003 at

  claim 13 (directed to “Method according to claim 6, 7, 9 or 11 wherein said leukaemia is

  resistant to monotherapy employing N-(544-(4-methyl-piperazino-methyl)-benzoylamido]-2-


  (Gleevec),” was registered as clinical trial NCT00064233, available at
  https://clinicaltrials.gov/ct2/show/NCT00064233.
                                                    31
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 50 of 52 PageID #: 5242



  methylpheny1)-4-(3-pyridy1)-2-pyrimidine-amine as sole active agent.” There is no reason to

  believe that bosutinib’s ability to inhibit imatinib-resistant BCR-ABL kinase or to treat imatinib-

  resistant patients would have been unexpected compared to Donato 2003. Quite the contrary,

  Donato 2003’s disclosure that Src inhibitors can be used to treat imatinib-resistant CML would

  have suggested precisely those results to a POSA.

         92.     Second, to the extent Dr. Shah asserts that the unexpected results are bosutinib’s

  ability to inhibit 16 of 18 imatinib-resistant forms of BCR-ABL kinase in in vitro studies with

  murine myeloid cell lines (Shah Report, ¶¶ 274-275), I note that there is no nexus between this

  result and the asserted claims. The asserted claims are not directed to the bosutinib compound

  itself. Plaintiffs argue that claim 7 of the 148 patent is directed to a method of treating human

  patients with CML with a therapeutically effective amount of bosutinib. The method of claim 7

  does not treat murine myeloid cell lines grown in vitro. Thus, there is no nexus between

  Plaintiffs’ asserted unexpected results and claim 7. For the same reason, there is no nexus

  between Plaintiffs’ asserted unexpected results and claim 1 of the 625 patent—no pharmaceutical

  composition was administered to murine cell lines in vitro.

         93.     Third, to the extent Dr. Shah opines that unexpected results were demonstrated

  because bosutinib successfully treated imatinib-resistant and imatinib-intolerant patients in

  clinical trials, that result is not commensurate with the scope of the asserted claims, which are

  not limited to imatinib-resistant or imatinib-intolerant patients. Instead, the asserted claims are

  directed to CML generally.

         94.     Fourth, it would not have been unexpected that bosutinib could be used to treat

  imatinib-resistant or intolerant CML because bosutinib is a structurally unrelated compound with

  a not-identical mechanism of action and was known to be a Src inhibitor, so would be expected



                                                   32
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 51 of 52 PageID #: 5243



  to inhibit CML even if BCR-ABL kinase mutation made it unresponsive to Abl inhibition, either

  by imatinib, bosutinib, or another Abl inhibitor.

          95.     For the reasons stated in my Opening Report and above, Dr. Shah and Plaintiffs

  have not provided evidence showing unexpected results indicative of nonobviousness of the

  asserted claims.

  VII.    SUPPLEMENTAL OPINIONS

          96.     In the event that Plaintiffs submit any supplemental report in response to this

  reply expert report, I reserve the right to respond to any issues raised by such a response.

          97.     If called to testify at trial, my testimony may include an explanation of the

  scientific principles that underlie the opinions expressed in this report.

          98.     I have based my opinions and analysis on documents and information available to

  me at the time I signed this report. If and when any new evidence or arguments arise, I reserve

  the right to supplement or modify my opinions to reflect those evidence or arguments.

          99.     I reserve the right to make and use demonstratives to help explain my opinions.

  VIII. COMPENSATION

          100.    I am being compensated at the rate of $400/hour. My compensation is not

  dependent on the opinions I express or the outcome of this lawsuit. I do not have any financial

  interest in any party in this litigation.

  IX.     PRIOR TESTIMONY

          101.    I have not testified as an expert at trial or deposition in the last four years.




                                                     33
Case 1:16-cv-01305-RGA Document 237-1 Filed 09/13/19 Page 52 of 52 PageID #: 5244




   Dated: June 27, 2019


                                     Craig W. Lindsley




                                       34
